DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/16/2022 has been considered.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “100” has been used to designate both “a driving shaft” and “a power transmission device” (pgh. 31).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 5 is objected to for attempting to recite the shape of first and second supports by drawing a picture of the support in the claim. Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience." Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993). Additionally, it is noted that the shape also inherently recites an orientation, which may be unintended. For example, if the device were to be turned vertically, the shape is no longer “U” shaped, but rather “C” shaped. Nevertheless, in the present case, the shape of the supports can be described in words. For example, the first support is mounted to the frame at two radial extensions axially spaced from one another, and the two radial extensions are connected to each other by an axially extending connection member, while the second support is mounted to the frame by an axially extending connection member, and the second support includes to radial extension member extending radially from each axial end of the connection member. See MPEP 2173.05(s).
Claim 5 recites “a left side” in line 20, previously recited in line 5.  This constitutes a double inclusion.  Please amend the second instance of left side to recite “the left side” to avoid confusion.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the applicant regards as his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites, “a driving bar mounted inside and interlocking with the accelerator pedal and the brake pedal”. It is unclear what the driving bar is mounted inside of.  As best understood, the driving bar is not “mounted inside… the pedal”, but rather mounted inside an unclaimed frame.
Dependent claims are rejected due to dependency on a rejected base claim for failing to cure the deficiencies of the base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Young (KR 200313732 Y1) (cited on IDS, full translation provided herewith).
Regarding claim 1, Young discloses (fig. 1) A power transmission device for a vehicle having an accelerator pedal (connected to 130) and a brake pedal (connected to 120), the power transmission device comprising: a driving bar 50/51 mounted inside and interlocking with the accelerator pedal and the brake pedal (i.e. operating in conjunction with), wherein the vehicle is in any one state of pressing the accelerator pedal, releasing the accelerator pedal, pressing the brake pedal, and releasing the brake pedal (the driver operates the accelerator and brake during normal driving operations), wherein the driving bar moves to each position corresponding to each of the state (page 3, “the second clutch drive switch for interfering with the pedal lever of the brake pedal, the forward rotation motor, acceleration It is characterized in that it comprises an acceleration drive switch which interferes with the pedal and reversely rotates the forward and reverse motor”).  

Regarding claim 2, Young discloses (fig. 1) the power transmission device includes: an accelerator actuator 130 connected to a cable (electronically at least) of the accelerator pedal to operate, and a brake actuator 120 connected to a cable (electronically at least) of the brake pedal to operate and facing the accelerator actuator, wherein the driving bar moves to each position corresponding to each of the state by operation of each of the actuators (page 6, “Then, when the driver presses the accelerator pedal, the acceleration drive switch provided in the accelerator pedal is turned on to reverse the forward rotation motor to reverse the conveying member so that the clutch is completely engaged” and bottom of page 5, “On the other hand, when the transfer member is retracted, the interference bar first interferes with the half-clutch limit switch provided in front of the power transfer limit switch, the control unit stops the forward and reverse rotation motor by the detection signal of the half-clutch limit switch”.  

Regarding claim 3, Young discloses (fig. 1) the driving bar is connected to a connection member 60 connected to a driving shaft 21 that transmits power to a clutch assembly.  

Regarding claim 4, Young discloses (fig. 1) when a driver presses the accelerator pedal, the driving bar of the transmission device moves in a first direction (reverse) by operation of the accelerator actuator; 
when the accelerator pedal is released, the driving bar of the power transmission device moves in a second direction (forward) that is opposite to the first direction by releasing of the accelerator actuator; 
when the driver presses the brake pedal, the driving bar of the power transmission device moves in the second direction (forward) by operation of the brake actuator (page 2, “the power transmission of the vehicle is easily blocked by the operation of the brake pedal”; and 
when the brake pedal is released, the driving bar of the power transmission device moves in the first direction (reverse, and “half-clutch” state previously mentioned on page 5) by releasing of the brake actuator.

Regarding claim 9, Young discloses (fig. 1) A power transmission device for a vehicle having an accelerator pedal and a brake pedal, the power transmission device comprising: an accelerator actuator 130 connected to a cable (electronically at least) of the accelerator pedal to operate; a brake actuator 120 connected to a cable (electronically at least) of the brake pedal to operate and facing the accelerator actuator (as shown, they “face” one another), and a driving bar 50/51 moving in a first direction or a second direction (left and right) in conjunction with operation of each of the actuators, wherein the driving bar can move to any one of: a first position when the accelerator pedal is pressed; a second position when the accelerator pedal is released; a third position when the brake pedal is pressed, and a fourth position when the brake pedal is released (see citations above provided in claims 1 and 2).  

Regarding claim 10, Young discloses (fig. 1) the driving bar is placed in the first position, the second position, 24the fourth position, and the third position in order, from the first direction (if the driver operates the pedals in that order, the driving bar will move into those locations accordingly).  

Regarding claim 11, Young discloses (fig. 1) the fourth position is placed more to the first direction than to the third position, thereby converting a clutch assembly to a state of a semi-clutch (page 5, “half clutch state”).

Allowable Subject Matter
Claims 5-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Reasons for allowance, if applicable, will be the subject of a separate communication to the Applicant or patent owner, pursuant to 37 CFR § 1.104 and MPEP § 1302.14.

Prior Art
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. Yoon ‘103, ‘104 and ‘779 disclose commonly owned clutch mechanisms of similar type. Sasa ‘645 discloses a vehicle clutch control system that electronically controls a clutch based on brake pedal actuation.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID MORRIS whose telephone number is (571)270-3595. The examiner can normally be reached Monday thru Friday; 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571)270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID R MORRIS/Primary Examiner, Art Unit 3659